"Warner, Chief Justice,
concurring.
I concur in the judgment of the Court in this case, but hold that the plaintiff's deed did not include or cover the land in dispute. The words of the plaintiff's deed are “to all that part of lot number twenty-eight in said district, lying on the northwest side of said branch, containing two hundred and fifty acres, be the same more or less.” The land in dispute is northeast of the branch, across the river. There is no ambiguity on the face of the plaintiff's deed, and therefore parol evidence was not admissible to explain it. If the bed or run of the branch had been changed or altered since the execution of the deed, parol evidence would have been admissible to show that fact, but not otherwise. The plaintiff’s deed calls for the land “laying on the northwest side of the branch,” as it then run, at the time of his purchase of it, and he must recover on the strength of his own title, although the defendants have none, except the naked possession. As the Court admitted parol evidence in relation to the title of the land in dispute, the evidence of Morris should also have been admitted.